DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11 and 12 recites the limitation "the one or more motion predictor candidates" in claim 7, claim 11 and claim 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the motion predictor configuration information" in claim 10 line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 has been interpreted as imposing three requirements.  First, whoever invents or discovers an eligible invention may obtain only one patent therefor.  MPEP 2104.  This requirement forms the basis for statutory double patenting rejections when two applications claim the same Id.  Second, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  Id.; MPEP 2106.  Third, a claimed invention must be useful or have a utility that is specific, substantial and credible.  MPEP 2104.
The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claim 4 is/are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I); In re Nuijten, 500 F.3d 1346, 1357 (Fed. Cir. 2007).  However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(II)(A).  Therefore, amending the claims to recite a “non-transitory computer-readable medium” would resolve this issue.
Claim 15 is/are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se, which is non-statutory.  See MPEP 2106(I).  A claim directed toward a computer-readable medium having the program encoded thereon establishes a sufficient functional relationship between the program and a per se”.  MPEP 2111.05(III).  Hence, adding the limitation of “stored on a non-transitory computer-readable medium” would resolve this issue.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al., (U.S. Pub. No. 2017/0251213 A1) in view of Zhang et al., (U.S. Pub. No. 2018/0376149 A1).
As per claim 1, Ye teaches a method of encoding a block of pixels in an image of sequential plurality of images (fig. 1), comprising: computing a set of motion compensated inter-prediction 
 Ye does not explicitly disclose assessing each combined prediction against a measurement; selecting one of the combined predictions on the basis of the measurement as an encoding of the block.
However, Zhang teaches assessing each combined prediction against a measurement ([0213-0214], fig. 11, “mode selection unit 202 may ultimately select the combination of encoding parameters having rate-distortion values that are better than the other tested combinations”); selecting one of the combined predictions on the basis of the measurement as an encoding of the block of pixels ([0045], [0214], [0235], [0239-0241]; selecting the prediction mode with values that are better than other tested combinations”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Zhang with Ye for the benefit to improve the efficiency of prediction by combining inter-prediction and intra-prediction.
As per claim 2, Which is the corresponding encoder with the limitations as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
claim 3, Which is the corresponding signal generating apparatus comprising an encoder  with the limitations as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 4, Which is the corresponding signal generating apparatus comprising an encoder  with the limitations as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 10, Ye as a whole teaches everything as claimed above, see claim 5. In addition, Ye teaches wherein the motion predictor configuration information comprises motion information and the reference frame information ([0042], [0133]). 
Ye does not explicitly disclose  the method further comprising computing one or more merge candidates on the basis of the motion information and the reference information extracted neighboring blocks.
However, Zhang teaches computing one of more merge candidates on the basis of the motion information and the reference information extracted neighboring blocks  (fig. 7A-7B, fig. 9-10, [0006],  [0127-0129], [0199-0200]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Zhang with Ye for the benefit to improve the efficiency of prediction by combining inter-prediction and intra-prediction. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5-6, 11-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Ye et al. (U.S. Pub. No. 2017/0251213 A1).
As per claim 5, Ye teaches a method of decoding bitstream (fig. 1, fig. 3) comprising: extracting from the bitstream motion predictor configuration information ([0036], [0048], “decoding controller 316… extracts information with respect to whether the current block is to be decoded using the inter prediction, the intra prediction, or the intra-inter prediction”), computing one or more motion-compensated inter-prediction candidates for a block of samples (abstract, [0005], [0032], [0042] “The inter predictor may be generated based on a reference block that can be located using a motion vector, which may be explicitly provided in the encoded video data 102 or derived based on information provided in the encoded video data 102”); extracting from the bitstream intra-prediction configuration information, ([0036], [0048]), and based on the intra-prediction configuration information, computing one or more intra-prediction candidates, wherein intra-prediction candidates are obtained by an intra-prediction process for a block of samples ([0032], [0041]), extracting from the bitstream parameter information configuration information enabling determination of parameters for a parametric transformation of the one or more motion-compensated inter-prediction candidates, and the one of more intra-prediction candidates ([0036], [0043], [0048], [0083], [0125]) determining parametric transformation parameters on the basis of the parameter transformation configuration information ([0043]; determining weights based on the weighting coefficients); computing a combined transformed prediction for said block of samples, by way of a parametric transformation of the one or more motion-
As per claim 6, Ye teaches wherein the computing of a combined transformed prediction for said block of samples by way of a parametric transformation of the one or more-compensated inter-prediction candidates, and the one or more intra-prediction candidates, is on the basis of the extracted parameter transformation configuration information, and on the basis of information generated by an inference process ([0032], [0036]). 
As per claim 11, Ye as a whole teaches everything as claimed above, see claim 5. In addition, Ye teaches wherein the extracting from the bitstream parameter transformation configuration enabling determination of parameters for a parametric transformation of the one or more motion predictor candidates, comprises extracting parameters directly from the bitstream ([0036], [0048], [0125]).
As per claim 12, Ye teaches everything as claimed above, see claim 5. In addition, Ye teaches wherein the extracting from the bitstream parameter transformation configuration information enabling determination of parameters for a parametric transformation of the one of more motion predictor candidates, includes combining the extracted configuration with existing parameter information, for other block of samples, to determine parameters for the current block ([0095]). 
As per claim 13, which is the corresponding decoder of the method as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here. 
As per claim 14, which is the corresponding computer program product of the method as recited in claim 13, thus the rejection and analysis made for claim 13 also applies here. 
As per claim 15, which is the corresponding computer program product of the method as recited in claim 5, thus the rejection and analysis made for claim 5 also applies here. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Pub. No. 2017/0251213 A1) in view of Chiang et al., (U.S. Pub. No. 2019/0052886 A1). 
As per claim 7, Ye teaches everything as claimed above, see claim 5.Ye does not explicitly teaches wherein the parameters for a parametric transformation comprise weights for computing a weighted average of the one or more motion predictor candidates.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chiang with Ye for the benefit of providing improved efficiency of coding and decoding. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Pub. No. 2017/0251213 A1) in view of Chiang et al., (U.S. Pub. No. 2019/0052886 A1) and further in view of Lai et al., (U.S. Pub. No. 2020/0024824 A1).
As per claim 8, Ye (modified by Chiang) as a whole teaches everything as claimed above see claim 7. Zhang does not explicitly disclose wherein the parameter transformation configuration information comprises at least one weight factor, and the method further comprises calculating weights as a function of the weighting factor. 
However, Lai teaches the known concept of wherein the parameter transformation configuration information comprises at least one weight factor, and the method further comprises calculating weights as a function of the weighting factor ([0020]; the weighted intra predictor is derived by multiplying the Intra predictor with an Intra weighting factor and the weighed Inter predictor is derived by multiplying the Inter perdition with an inter weighting factor). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lai with Ye (modified by Chiang) for the benefit of providing improved efficiency of codecs.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (U.S. Pub. No. 2017/0251213 A1) in view of Chiang et al., (U.S. Pub. No. 2019/0052886 A1) and in view of Lai et al., (U.S. Pub. No. 2020/0024824 A1) and further in view of Seo et al., (U.S. Pub. No. 2020/0053364 A1). 
As per claim 9, Ye (modified by Chiang and Lai) as a whole teaches everything as claimed above, see claim 8. Ye does not explicitly disclose wherein the parameter information configuration information comprises a weight index, and wherein the method further comprises extracting, from a look up table mapping weight indices against weights, a weight or combination of weights corresponding with the weight index. 
However, Seo  teaches wherein the parameter transformation configuration information comprises a weight index (weight index, [0091]), and wherein the method further comprises extracting, from a look up table mapping weight indices against weights, a weight or combination of weights corresponding with the weight index (table 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Seo with Ye (modified by Chiang and Lia) for the benefit of providing improved coding and decoding efficiency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/Primary Examiner, Art Unit 2486